DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsurumi (US 20160276993 A1).

With respect to claim 1, Tsurumi discloses a power amplifier, comprising: 
at least two first bridge type amplifying circuits (fig.1 “B1,B2”; Par.[0040]), wherein each of the at least two first bridge type amplifying circuits comprises a first signal input terminal (fig.1 “TIN1,TIN2”; Par.[0044][0047]); and 
at least two second bridge type amplifying circuits (fig.1 “B3,B4”; Par.[0040]), wherein each of the at least two second bridge type amplifying circuits comprises a second signal input terminal (fig.1 “TIN3,TIN4”; Par.[0050][0053]);
wherein a negative pole of a first load of each of the at least two first bridge type amplifying circuits is respectively coupled to a positive pole of a second load of each of the at least two second bridge type amplifying circuits through a gating circuit (fig.1; load S2 is connected to load S4 via gating circuit “SWR” and load S1 is connected to load S3 via gating circuit “SWF”); 
in response to that both a first input signal input from the first signal input terminal of one of the at least two first bridge type amplifying circuits and a second input signal input from the second signal input terminal of one of the at least two second bridge type amplifying circuits are less than a preset threshold, the gating circuit is turned on, so that the one of the at least two first bridge type amplifying circuits and the one of the at least two second bridge type amplifying circuits can share load current by the gating circuit (Par.[0080][0086] when an amplitude of input signals at input terminals TIN1-4 are lower than an input threshold, gates “SWR” and “SWF” are turned on to distribute a load current).

With respect to claim 2, Tsurumi discloses the power amplifier of claim 1, wherein each of the at least two first bridge type amplifying circuits comprises a first differential amplifier (fig.1 A1,A3; fig.5 A1), a second differential amplifier (fig.1 A2,A4; fig.5 A2), and a first common mode feedback circuit (fig.1 FBN1,2; fig.5 R1-R4; Par.[0153]); a positive input terminal of the first differential amplifier and a positive input terminal of the second differential amplifier are respectively connected to the first signal input terminal (See fig.5; positive terminals of A1,A2 are connected to the input TIN1 via a resistor network R1-R4), and both an output terminal of the first differential amplifier and an output terminal of the second differential amplifier are connected to the first load (See fig.5; outputs TA1,TA2 are connected to load S1); and a negative input terminal of the first differential amplifier and a negative input terminal of the second differential amplifier are respectively connected to an output terminal of the first common mode feedback circuit (See fig.5; negative terminals of A1,A2 are connected to FBN1), and an input terminal of the first common mode feedback circuit is configured for inputting a first common mode level (See fig.5, FBN1 receives a common mode reference voltage VREF); and 
each of the at least two second bridge type amplifying circuit comprises a third differential amplifier, a fourth differential amplifier, and a second common mode feedback circuit; a positive input terminal of the third differential amplifier and a positive input terminal of the fourth differential amplifier are respectively connected to a second signal input terminal, and both an output terminal of the third differential amplifier and an output terminal of the fourth differential amplifier are connected to the second load; and a negative input terminal of the third differential amplifier and a negative input terminal of the fourth differential amplifier are respectively connected to an output terminal of the second common mode feedback circuit, and an input terminal of the second common mode feedback circuit is configured for inputting a second common mode level (Par.[0138] the second to fourth controlling circuits FBN2-FBN4 have the same configuration as the first controlling circuit FBN1 as shown in figure 5).

With respect to claim 6, Tsurumi discloses the power amplifier of claim 1, further comprising a control circuit, wherein the control circuit is coupled to the gating circuit, and the control circuit is configured to control the gating circuit to be turn off or turn on according to the first input signal input from the first signal input terminal of each of the at least two first bridge type amplifying circuits and the second input signal input from the second signal input terminal of each of the at least two second bridge type amplifying circuits, so that each of the at least two first bridge type amplifying circuits and each of the at least two second bridge type amplifying circuits are in conducting state or non-conducting state (Par.[0037][0040] controlling circuits FBN1-4 control the conductive states of the gating circuits).

With respect to claim 7, Tsurumi discloses the power amplifier of claim 6, wherein the control circuit is configured to: select one of the at least two first bridge type amplifying circuits with the first input signal less than the preset threshold and one of the at least two second bridge type amplifying circuits with the second input signal less than the preset threshold, and control corresponding gating circuit to be turned on, so that the one of the at least two first bridge type amplifying circuits with the first input signal less than the preset threshold and the one of the at least two second bridge type amplifying circuits with the second input signal less than the preset threshold share load current by the corresponding gating circuit (Par.[0080][0086] when an amplitude of input signals at input terminals TIN1-4 are lower than an input threshold, gates “SWR” and “SWF” are turned on to distribute a load current).

With respect to claim 8, Tsurumi discloses the power amplifier of claim 6, wherein the control circuit is configured to: select all of the at least two first bridge type amplifying circuits with the first input signal less than the preset threshold and all of the at least two second bridge type amplifying circuits with the second input signal less than the preset threshold, and control corresponding gating circuit to be turned on, so that each first bridge type amplifying circuit with the first input signal less than the preset threshold and each second bridge type amplifying circuit with the second input signal less than the preset threshold share load current by the corresponding gating circuit (Par.[0080][0086] when an amplitude of input signals at input terminals TIN1-4 are lower than an input threshold, gates “SWR” and “SWF” are turned on to distribute a load current).

With respect to claim 9, Tsurumi discloses the power amplifier of claim 6, wherein the control circuit is configured to: select one of the at least two first bridge type amplifying circuits with the first input signal greater than the preset threshold, and control corresponding gating circuit to be turned off, so that the one of the at least two first bridge type amplifying circuits with the first input signal greater than the preset threshold does not share load current with any one of the at least two second bridge type amplifying circuits; and select one of the at least two second bridge type amplifying circuits with the second input signal greater than the preset threshold, and control corresponding gating circuit to be turned off, so that the one of the at least two second bridge type amplifying circuits with the second input signal greater than the preset threshold does not share load current with any one of the at least two first bridge type amplifying circuits (Par.[0078-0079][0084-0085] when an amplitude of input signals at input terminals TIN1-4 are higher than an input threshold, gates “SWR” and “SWF” are turned off).

With respect to claim 10, Tsurumi discloses the power amplifier of claim 6, wherein the control circuit is configured to: select all of the at least two first bridge type amplifying circuits with the first input signal greater than the preset threshold, and control corresponding gating circuit to be turned off, so that each first bridge type amplifying circuit with the first input signal greater than the preset threshold does not share load current with any one of the at least two second bridge type amplifying circuits; and select all of the at least two second bridge type amplifying circuits with the second input signal greater than the preset threshold, and control corresponding gating circuit to be turned off, so that each second bridge type amplifying circuit with the second input signal greater than the preset threshold does not share load current with any one of the at least two first bridge type amplifying circuits (Par.[0078-0079][0084-0085] when an amplitude of input signals at input terminals TIN1-4 are higher than an input threshold, gates “SWR” and “SWF” are turned off).

With respect to claim 11, Tsurumi discloses the power amplifier of claim 1, wherein the power amplifier is an audio amplifier, and the first load is a first speaker and the second load is a second speaker (Par.[0046][0049] loads S1-S4 are speakers).

With respect to claim 12, Tsurumi discloses a vehicle audio system, comprising:
a power amplifier (fig.1) comprising: 
at least two first bridge type amplifying circuits (fig.1 “B1,B2”; Par.[0040]), wherein each of the at least two first bridge type amplifying circuits comprises a first signal input terminal (fig.1 “TIN1,TIN2”; Par.[0044][0047]) and a first speaker (fig.1 S1,S2); and 
at least two second bridge type amplifying circuits (fig.1 “B3,B4”; Par.[0040]), wherein each of the at least two second bridge type amplifying circuits comprises a second signal input terminal (fig.1 “TIN3,TIN4”; Par.[0050][0053]) and a second speaker (fig.1 S3,S4); 
wherein a negative pole of a first speaker of each of the at least two first bridge type amplifying circuits is respectively coupled to a positive pole of a second speaker of each of the at least two second bridge type amplifying circuits through a gating circuit (fig.1; load S2 is connected to load S4 via gating circuit “SWR” and load S1 is connected to load S3 via gating circuit “SWF”); 
in response to that both a first input signal input from the first signal input terminal of one of the at least two first bridge type amplifying circuits and a second input signal input from the second signal input terminal of one of the at least two second bridge type amplifying circuits are less than a preset threshold, the gating circuit is turned on, so that the one of the at least two first bridge type amplifying circuits and the one of the at least two second bridge type amplifying circuits can share load current by the gating circuit (Par.[0080][0086] when an amplitude of input signals at input terminals TIN1-4 are lower than an input threshold, gates “SWR” and “SWF” are turned on to distribute a load current).

With respect to claim 13, Tsurumi discloses the vehicle audio system of claim 12, wherein each of the at least two first bridge type amplifying circuits comprises a first differential amplifier (fig.1 A1,A3; fig.5 A1), a second differential amplifier (fig.1 A2,A4; fig.5 A2), and a first common mode feedback circuit (fig.1 FBN1,2; fig.5 R1-R4; Par.[0153]); a positive input terminal of the first differential amplifier and a positive input terminal of the second differential amplifier are respectively connected to the first signal input terminal (See fig.5; positive terminals of A1,A2 are connected to the input TIN1 via a resistor network R1-R4), and both an output terminal of the first differential amplifier and an output terminal of the second differential amplifier are connected to the first load (See fig.5; outputs TA1,TA2 are connected to load S1); and a negative input terminal of the first differential amplifier and a negative input terminal of the second differential amplifier are respectively connected to an output terminal of the first common mode feedback circuit (See fig.5; negative terminals of A1,A2 are connected to FBN1), and an input terminal of the first common mode feedback circuit is configured for inputting a first common mode level (See fig.5, FBN1 receives a common mode reference voltage VREF); and 
each of the at least two second bridge type amplifying circuit comprises a third differential amplifier, a fourth differential amplifier, and a second common mode feedback circuit; a positive input terminal of the third differential amplifier and a positive input terminal of the fourth differential amplifier are respectively connected to a second signal input terminal, and both an output terminal of the third differential amplifier and an output terminal of the fourth differential amplifier are connected to the second load; and a negative input terminal of the third differential amplifier and a negative input terminal of the fourth differential amplifier are respectively connected to an output terminal of the second common mode feedback circuit, and an input terminal of the second common mode feedback circuit is configured for inputting a second common mode level (Par.[0138] the second to fourth controlling circuits FBN2-FBN4 have the same configuration as the first controlling circuit FBN1 as shown in figure 5).

With respect to claim 16, Tsurumi discloses the vehicle audio system of claim 12, wherein the power amplifier further comprises a control circuit coupled to the gating circuit, and the control circuit is configured to: select one of the at least two first bridge type amplifying circuits with the first input signal less than the preset threshold and one of the at least two second bridge type amplifying circuits with the second input signal less than the preset threshold, and control corresponding gating circuit to be turned on, so that the one of the at least two first bridge type amplifying circuits with the first input signal less than the preset threshold and the one of the at least two second bridge type amplifying circuits with the second input signal less than the preset threshold share load current by the corresponding gating circuit (Par.[0037][0040] controlling circuits FBN1-4 control the conductive states of the gating circuits).

With respect to claim 17, Tsurumi discloses the vehicle audio system of claim 12, wherein the power amplifier further comprises a control circuit coupled to the gating circuit, and the control circuit is configured to: select all of the at least two first bridge type amplifying circuits with the first input signal less than the preset threshold and all of the at least two second bridge type amplifying circuits with the second input signal less than the preset threshold, and control corresponding gating circuit to be turned on, so that each first bridge type amplifying circuit with the first input signal less than the preset threshold and each second bridge type amplifying circuit with the second input signal less than the preset threshold share load current by the corresponding gating circuit (Par.[0080][0086] when an amplitude of input signals at input terminals TIN1-4 are lower than an input threshold, gates “SWR” and “SWF” are turned on to distribute a load current).

With respect to claim 18, Tsurumi discloses the vehicle audio system of claim 12, wherein the power amplifier further comprises a control circuit coupled to the gating circuit, and the control circuit is configured to: select one of the at least two first bridge type amplifying circuits with the first input signal greater than the preset threshold, and control corresponding gating circuit to be turned off, so that the one of the at least two first bridge type amplifying circuits with the first input signal greater than the preset threshold does not share load current with any one of the at least two second bridge type amplifying circuits; and select one of the at least two second bridge type amplifying circuits with the second input signal greater than the preset threshold, and control corresponding gating circuit to be turned off, so that the one of the at least two second bridge type amplifying circuits with the second input signal greater than the preset threshold does not share load current with any one of the at least two first bridge type amplifying circuits (Par.[0078-0079][0084-0085] when an amplitude of input signals at input terminals TIN1-4 are higher than an input threshold, gates “SWR” and “SWF” are turned off).

With respect to claim 19, Tsurumi discloses the vehicle audio system of claim 12, wherein the power amplifier further comprises a control circuit coupled to the gating circuit, and the control circuit is configured to: select all of the at least two first bridge type amplifying circuits with the first input signal greater than the preset threshold, and control corresponding gating circuit to be turned off, so that each first bridge type amplifying circuit with the first input signal greater than the preset threshold does not share load current with any one of the at least two second bridge type amplifying circuits; and select all of the at least two second bridge type amplifying circuits with the second input signal greater than the preset threshold, and control corresponding gating circuit to be turned off, so that each second bridge type amplifying circuit with the second input signal greater than the preset threshold does not share load current with any one of the at least two first bridge type amplifying circuits (Par.[0078-0079][0084-0085] when an amplitude of input signals at input terminals TIN1-4 are higher than an input threshold, gates “SWR” and “SWF” are turned off).

With respect to claim 20, Tsurumi discloses a power amplifier, comprising: at least four bridge type amplifying circuits (fig.1 B1-4), wherein each of the at least four bridge type amplifying circuits comprises a signal input terminal (fig.1 TIN1-4); wherein each two of the at least four bridge type amplifying circuits are coupled to each other through a gating circuit (fig.1 “SWF, SWR”), and the gating circuit is respectively coupled to a negative pole of a first load of one of the each two of the at least four bridge type amplifying circuits and a positive pole of a second load of the other one of the each two of the at least four bridge type amplifying circuits (fig.1; load S2 is connected to load S4 via gating circuit “SWR” and load S1 is connected to load S3 via gating circuit “SWF”); in response to that both input signals input from the signal input terminals of the each two of the at least four bridge type amplifying circuits are less than a preset threshold, the gating circuit is turned on, so that the each two of the at least four bridge type amplifying circuits can share load current by the gating circuit (Par.[0080][0086] when an amplitude of input signals at input terminals TIN1-4 are lower than an input threshold, gates “SWR” and “SWF” are turned on to distribute a load current).

Allowable Subject Matter
Claims 3-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chelli et al (US 7230482 B2) discloses a method of preventing abrupt voltage changes a the outputs of a pair of amplifiers and control circuit for self-configuring in a bridge configuration.
Botti et al (US 5654668) discloses a high efficiency bridge amplifier. 
Botti et al (US 5365188) discloses a self-configurable dual bridge power amplifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654